UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 00-20240
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,


                              VERSUS


                     NADEEM SADRUDDIN ISMAIL,

                                                    Defendant-Appellant.




           Appeal from the United States District Court
                For the Southern District of Texas
                      USDC No. H-99-CR-713-1
                           June 7, 2001


Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

      Defendant Nadeem Sadruddin Ismail appeals his conviction for

violation of 8 U.S.C. § 1326 which prohibits a person who has been

previously deported from being present in the United States without

consent of the Attorney General.       We affirm.

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
     In December 1999, Ismail was indicted for having been found

present in      the   United    States    after      having   been    deported,    in

violation of § 1326(a) and (b)(2).                 Ismail moved to dismiss the

indictment on grounds that it failed to allege any actus reus or

any intent. The district court denied the motion, convicted Ismail

after a bench trial, and sentenced him to serve a 63-month prison

term and three years of supervised release.

     We review Ismail’s challenges to the sufficiency of his

indictment de novo.        See United States v. Guzman-Ocampo, 236 F.3d
233, 236 (5th Cir. 2000).

     Ismail     contends    that   his     indictment      was     insufficient   to

support   the    16-level      increase       in   his   offense    level   and   the

resulting enhanced sentence under § 1326(b)(2) because it did not

allege his prior conviction.              Section 1326(a) provides that an

alien without a prior conviction who is convicted of illegal

reentry following deportation faces a two-year maximum prison

sentence.       Under § 1326(b)(2), however, if the alien’s prior

deportation was subsequent to a conviction for an aggravated

felony, the maximum sentence is twenty years.                    The Supreme Court

has held that, because § 1326(b)(2) provides for a sentencing

factor and not a separate criminal offense, the aggravated felony

triggering the increased maximum penalty need not be alleged in the

indictment.     Almendarez-Torres v. United States, 523 U.S. 224, 235

(1998).   Ismail acknowledges that Almendarez-Torres forecloses the


                                          2
issue, but he argues that Apprendi v. New Jersey, 120 S. Ct. 2348

(2000), indicates that Almendarez-Torres is no longer viable.                      See

Apprendi, 120 S. Ct. at 2362 & n.15.                 However, this court has held

that the Supreme Court’s Apprendi decision “expressly declined to

overrule Almendarez-Torres,” which therefore remains in effect.

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert.

denied, 121 S. Ct. 1214 (2001).                    We find no merit in Ismail’s

Apprendi argument.

          Ismail next contends that his indictment does not charge an

offense because it fails to allege any general intent on his part.1

The general intent of a defendant to re-enter the United States may

be       inferred    from      the   fact   that   the   defendant   was   previously

deported and subsequently found in the United States without

consent of the Attorney General. United States v. Berrios-Centeno,

___ F.3d ___, 2001 WL 435494, *3 (5th Cir. April 27, 2001).                        The

indictment          in   the    instant     case   is    almost   identical   to   the

indictment found sufficient in Berrios-Centeno. Id. at *4 n.4.                      We

     1
      Ismail’s indictment states:

     THE GRAND JURY CHARGES THAT
                                  Count One
        On or about November 1, 1999, in the Houston Division of
     the Southern District of Texas,
                       NADEEM SADRUDDIN ISMAIL
     defendant herein, an alien previously deported and removed
     from the United States, was found present in the United States
     at Houston, Texas, without having obtained the consent of the
     Attorney General of the United States to apply for readmission
     into the United States.
     [Violation: Title 8, United States Code, Section 1326(a) and
     (B)(2)]

                                              3
conclude that Ismail’s indictment sufficiently alleged the general

intent mens rea required in § 1326 offenses.

     For the foregoing reasons, we affirm Ismail’s conviction.

     AFFIRMED.




                                4